Case: 13-13772    Date Filed: 02/26/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-13772
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:13-cv-00119-RLV



BYRON SCOTT WRIGHT,

                                                              Plaintiff-Appellant,

                                      versus

POLK COUNTY,
BALDWIN COUNTY,
RANDALL HINES,
Ph.D, Interim Regional Hospital Administrator,
MICHAEL L. MURPHY,
Judge, Tallapoosa Judicial Circuit,
DONALD HOWE,
Judge, Tallapoosa Judicial Circuit, et al.,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (February 26, 2014)
                Case: 13-13772       Date Filed: 02/26/2014       Page: 2 of 4


Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

       Byron Scott Wright was involuntarily committed to Central State Hospital, a

mental hospital, under the laws of Georgia by the Polk County Superior Court after

the court found him not guilty of aggravated assault and aggravated battery by

reason of insanity. Proceeding pro se, he brought this civil rights action for

damages under 42 U.S.C. § 1983 alleging that defendants denied him his

constitutional rights to a jury trial and to confront his accusers. 1 Wright did not

pay the filing fee, but sought leave to leave to proceed in forma pauperis.

       The case was referred to a Magistrate Judge. The judge recommended that

the District Court deny Wright leave to proceed in forma pauperis for the

following reasons.

       A prisoner may not bring a civil action in federal court in forma pauperis if
       [he] has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it [was] frivolous, malicious, or fail[ed] to
       state a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury. Prison Litigation Reform Act
       (PLRA), 28 U.S.C. § 1915(g). Plaintiff has filed more than three prior cases
       while incarcerated that were dismissed either as frivolous or for failure to
       state a claim. See Wright v.PolkCnty., No. 4:12-CV-0256-RLV (N.D. Ga.
       Nov. 29, 2012); Wright v. Cedartown Standard, No. 4:11-CV-0293-RLV
       (N.D. Ga. Jan. 6, 2012); Wright v. Polk Cnty., No. 4:10-CV-0136-RLV
       1
         The Magistrate Judge, and the District Court in adopting the Magistrate Judge’s
recommendation as indicating in the text, declined to treat Wright’s complaint as a 28 U.S.C. §
2254 petition to set aside the Superior Court’s order of confinement because Wright had not
exhausted his state court remedies as required by 28 U.S.C. § 2254(b)(1). See Final Report and
Recommendation at 1, n.1.
                                               2
                 Case: 13-13772   Date Filed: 02/26/2014     Page: 3 of 4


      (N.D. Ga. Nov. 15, 2010); Wright v. Crane, No. 4:10-CV-0135-RLV (N.D.
      Ga. Nov. 15, 2010); Wright v. Dodd, 4:10-CV-0134-RLV (N.D. Ga. Nov.
      10, 2010); Wright v. Polk Cnty., 4:10-CV-0133-RLV (N.D. Ga. Nov. 8,
      2010); Wright v. McClendon, No. 4:10-CV-0132-RLV (N.D. Ga. Nov. 2,
      2010). Plaintiff does not allege a current
      imminent threat of serious injury in this case. Therefore, pursuant to §
      1915(g), plaintiff cannot proceed in forma pauperis in this action.

See Final Report and Recommendation at 2. The District Court adopted the

Magistrate Judge’s recommendation and dismissed Wright’s complaint without

prejudice for failure to pay the filing fee. He now appeals.

      We review de novo the District Court’s interpretation of the PLRA “three

strikes provision” regarding the payment of a filing fee. Dupree v. Palmer, 284

F.3d 1234, 1235 (11th Cir. 2002). The PLRA prohibits a prisoner from proceeding

in forma pauperis if the prisoner has “on 3 or more prior occasions, while

incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim.” 28 U.S.C. § 1915(g). The purpose of this provision is to

curtail abusive prisoner litigation, and after three meritless suits, the prisoner is no

longer permitted to file a suit at the reduced rate provided by 28 U.S.C. § 1915.

Dupree, 284 F.3d at 1236. We have held that the prisoner must pay the full filing

fee “at the time he initiates the suit.” Id. (emphasis in original). If the prisoner

fails to do so, then the proper procedure is to dismiss the complaint without

prejudice. Id.


                                            3
              Case: 13-13772     Date Filed: 02/26/2014    Page: 4 of 4


      Wright does not contest the District Ccourt’s finding that he has had three

previous actions dismissed as frivolous or for failure to state a claim, and thus that

issue is abandoned. Thus, the only remaining issue is whether he paid the filing

fee at the time he initiated the action. The District Court docketed the complaint

on May 15, 2013, and the first payment for the filing fee, which was only partial,

was received and processed on May 22, 2013. Thus, Wright failed to pay the filing

fee “at the time he initiate[d] the suit.” See Dupree, 284 F.3d at 1236.

      AFFIRMED.




                                           4